PER CURIAM.
The appellant was served by constructive service of process by publication in a marriage dissolution proceeding. She filed certain defensive motions, including a motion *660for extension of time to respond to the original petition. All motions were denied, except she was granted 30 additional days to respond. She failed to file a response or answer or secure another extension in the additional thirty-day period. A default was duly entered, followed by final judgment of dissolution that only dissolved the marriage and fixed no property rights or alimony, etc.
We find no error and affirm. Gelkop v. Gelkop, 384 So.2d 195 (Fla.3d DCA 1980); Stevenson v. Arnold, 250 So.2d 270 (Fla.1971).
Affirmed.